                                           Case 5:19-cv-00802-LHK Document 72 Filed 01/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CERTAINTEED GYPSUM, INC.,                            Case No. 19-cv-00802-LHK (SVK)
                                   8                     Plaintiff,
                                                                                              ORDER ON DISCOVERY DISPUTES
                                   9              v.
                                                                                              Re: Dkt. Nos. 65, 70
                                  10     PACIFIC COAST BUILDING
                                         PRODUCTS, INC., et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff CertainTeed Gypsum, Inc.’s (Plaintiff or CertainTeed) motion to compel

                                  14   production and responses from Defendant Pacific Coast Building Products, Inc. (Defendant or

                                  15   Pacific Coast), properly submitted as a joint discovery letter brief, came on for hearing on

                                  16   January 21, 2021. The Court’s order is as reflected on the record and memorialized here in brief.

                                  17          Following robust and productive meet and confer between counsel, just two issues remain

                                  18   relating to the production of attorney billing records. For the reasons discussed on the record,

                                  19   Plaintiff’s motion for attorney invoices or billing records for the prior litigation (Case No. 5:18-cv-

                                  20   346-LHK) is GRANTED in part and DENIED in part. Defendant is to produce billing records for

                                  21   attorneys Mueller and Gafford that reflect or refer to the Miller declaration for the period

                                  22   beginning on the date of service of the Miller declaration in August, 2018 and ending on the later

                                  23   date of issuance of the two patents-in-suit in November, 2018. The documents are to be produced

                                  24   no later than forty-eight hours in advance of the Mueller and Gafford depositions. The request for

                                  25   billing records relating to Plaintiff’s invalidity contentions is denied.

                                  26          As for the dispute regarding redactions to the billing records relating to patent prosecution,

                                  27   Plaintiff’s motion is DEFERRED. The parties have requested additional time to meet and confer.

                                  28   If the parties are unable to resolve this dispute, Defendant is to submit the disputed records and its
                                          Case 5:19-cv-00802-LHK Document 72 Filed 01/21/21 Page 2 of 2




                                   1   privilege log to the Court for its in camera review no later than 5 p.m. on January 25, 2021. The

                                   2   submission should be on ECF UNDER SEAL and emailed to the undersigned’s court room deputy

                                   3   Justine Fanthorpe: Justine_Fanthorpe@CAND.USCOURTS.GOV. Defendant may also file

                                   4   UNDER SEAL and email to the Court a short brief, not to exceed three pages, in support of its

                                   5   redactions.

                                   6          SO ORDERED.

                                   7   Dated: January 21, 2021

                                   8
                                   9
                                                                                                   SUSAN VAN KEULEN
                                  10                                                               United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
